825 F.2d 184
Robert "Say" McINTOSH, Appellant,v.ARKANSAS REPUBLICAN PARTY-FRANK WHITE ELECTION COMMITTEE, etal., Appellees.
No. 86-1938-EA.
United States Court of Appeals,Eighth Circuit.
Aug. 10, 1987.

Appeal from the United States District Court for the Eastern District of Arkansas;  Andrew W. Bogue, Judge.


1
Steve Clark, Atty. Gen., Bill Luppen, Randle Miller, Asst. Attys. Gen., for appellees.


2
Raymond Easterwood, P.A. Hollingsworth, Little Rock, Ark., Julius L. Chambers, Ronald L. Ellis, New York City, Jim Hamilton, North Little Rock, Ark., James M. McHaney, Walter A. Paulson, II, Horace A. Walker, Little Rock, Ark., for appellant.

ORDER

3
The petition for rehearing en banc is granted.  The court en banc directs that the panel opinion dated April 14, 1987, 816 F.2d 409, is hereby ordered vacated.  The judgment of the district court is vacated and the cause is remanded to the district court for reconsideration in light of Anderson v. Creighton, --- U.S. ----, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).